                                                                                     JS-6



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     DEBRA TURGEON,                                  Case No.: 2:19-cv-04308-DSF-SK
13
                                                     Hon. Dale S. Fischer
14            Plaintiff,
     vs.                                             ORDER FOR DISMISSAL WITH
15                                                   PREJUDICE
     AVIEL INVESTMENTS, LLC, a
16   California Limited Liability Company;
     and Does 1-10,                                  Action Filed: May 17, 2019
17                                                   Trial Date: Not on Calendar
              Defendant.
18

19

20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:
23         Plaintiff Debra Turgeon’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant Aviel Investments, LLC, a California Limited
25   Liability Company (“Defendant”).
26
              December 2, 2019
27   Dated:
                                                           Hon 'DOH
                                                           Hon. 'DOH6)LVFKHU
                                                                     6 )LVFKHU
28                                                         United States 'LVWULFW-XGJH
                                                 1
                           ORDER FOR DISMISSAL WITH PREJUDICE
